Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 3 the “IVUS Control System” is labeled as element 134a, where it is assumed to be intended as element 134b and “IVUS Console System” is labeled as element 134a, where it is assumed to be intended as element 134c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms EagleEye®, Revolution ®, and ChromafloTM which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The power and communication component is corresponded to the power over internet (PoE) link configured to draw power from the wireless router and provide power to the ultrasound imaging assembly over the electrical cable, as well as deliver power to the IVUS-PIM and transport data via the Ethernet cable, disclosed in the specification in [0021], [0028], [0030], and Figure 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the device comprising “a wireless router via a signal link” is unclear. It is unclear whether applicant intends for the wireless router to be connected to the patient interface module (PIM) or whether the wireless router is connected to the intraluminal imaging system via a signal link. For purposes of examination, it is interpreted to mean the PIM and the wireless router are in communication via “a signal link,” as per applicant’s description.
Further regarding Claim 1, “receive power from the signal link” is unclear. It is unclear what applicant intends by the action. For examination purposes, the limitation is interpreted to mean the PIM and the wireless router are connected via an Ethernet cable and that the power is delivered from the router to the PIM using this cable by means of PoE technology, as disclosed in [0019], but clarification is required as it is unclear how the processing component recited receives power.
Additionally, it is unclear if Claim 1 actually requires the intraluminal device, as Claim 9 explicitly requires the intraluminal device, thus it is unclear if applicant intended to include the structure in Claim 1. For purposes of examination, it is interpreted that Claim 1 includes this structure and therefore Claim 9 fails to further limit. Since the claim is drawn to an intraluminal imaging system, if the intraluminal device which apparently includes the ultrasound imaging component were not required, the system would not be capable of being used for its stated purpose in the preamble. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 20160157803).
Regarding Claim 1, Keller discloses a medical sensing system (100) for assessing the severity of a blockage in a vessel, interpreted as a lumen, by obtaining an intravascular ultrasound (IVUS) image of the vessel, as in [0030], interpreted as an intraluminal imaging system, which includes patient interface modules (PIMs) (112, 114), as in [0032]. The PIMs (112, 114) are communicatively coupled to medical sensing devices (108, 110) that obtain ultrasound images, interpreted as an intraluminal device comprising an ultrasound imaging component that are in communication with a PIM, as in [0030] and [0032], and Keller later discloses an instrument (830) that is configured to obtain images using ultrasound that is implemented in the system (100) as the medical sensing device (108, 110), as in [0055] and [0056]. Furthermore, Keller discloses a network (125) that utilizes a wireless network, which is communicatively coupled to the processing system (124), which is further coupled to the medical personnel display (122) wirelessly, as in [0033], interpreted as a computing device in wireless communication with the wireless router. The medical personnel display (122), is further 
Regarding Claim 2, Keller discloses a wireless connection that allows the medical personnel device (122), interpreted as the computing device, to be communicatively coupled to the processing system (124) through the network (125), as in [0035], which in turn allows the wireless connection to receive the image data from the processing system (124); moreover, Keller discloses the processing system (124) is configured to obtain an image of the vessel and output the an image of the vessel to a display, as in [0010], such as when requested by the medical personnel device (122), interpreted as a control signal, as in [0034], which must include a signal sent through the wireless connection, interpreted as the power and communication component is configured to receive a control signal from the computing device via the signal link and wireless router. Furthermore, the PIMs (112, 114) are communicatively coupled to the processing system (124), interpreted as a processing component, which 
Regarding Claim 3, Keller discloses the wireless connection, which connects the medical personnel display (122) and processing system (124) with the network (125), allows the medical personnel display (122), to send and receive workflow control parameters, as in [0037], which the medical sensing devices (108, 110) receive and carryout with their respective imaging elements, as in [0032], interpreted as the power and communication component is further configured to receive a control signal from the computing device via the signal link and the wireless router. Furthermore, Keller discloses an instrument (830) implemented in the system (100) as the medical sensing device (108, 110), which obtains images using ultrasound, as in [0056], and the medical sensing devices are integrated with the PIMs (112, 114), which contains a processing component in order to send and receive imaging data and signals to and from the processing system (124), as in [0034], interpreted as the processing component is further configured to transmit an ultrasound signal transmission trigger to the ultrasound imaging component based on at least the control signal and wherein the ultrasound echo signal is associated with the ultrasound signal transmission trigger.
Regarding Claim 4, Keller discloses the wireless connection is communicatively connected to the medical personnel display (122), interpreted as the computing device, with the processing system (124) and the network (125), as in [0033], and sends workflow control parameters through the wireless connection, as in [0037], interpreted as the power and communication component is further configured to receive a control signal from the computing device via the signal link and the wireless router. Furthermore, Keller discloses the PIMs (112, 114) are communicatively coupled to the medical sensing devices (108, 110), which include imaging elements to facilitate an imaging workflow, which is received from the medical personnel display (122), as in [0032], interpreted as the processing component is further configured to determine the image data based on the control signal, as the PIMs (112, 114) 
 Regarding Claim 5, Keller discloses the PIMs (112, 114), which are coupled to the medical sensing devices (108, 110), also noted as the instrument (830) that provide ultrasound images, as in [0056], are communicatively connected to the processing system (124) and transmit data over a high-speed data bus connection, as in [0034], which is a wireless connection, as in [0035], which is known as a system that passes electric power along with data on twisted pair Ethernet cabling, interpreted as the power and communication component is further configured to provide the power received from the signal link to the ultrasound imaging component of the intraluminal device.
Regarding Claim 6, Keller discloses the PIMs (112, 114), which contain a processing component in order to send and receive imaging data and signals to and from the processing system (124), as in [0034], are communicatively connected to the processing system (124) and transmit data over a high-speed data bus connection, as in [0034], which is a wireless connection, as in [0035], which is known as a system that passes electric power along with data on twisted pair Ethernet cabling, interpreted as the power and communication component is further configured to provide the power received from the signal link to the processing component.
Regarding Claim 9, Keller discloses medical sensing devices (108, 110) that images a blood vessel, as in [0009] and [0032], interpreted as an intraluminal device.
Regarding Claim 10, Keller discloses medical sensing devices (108, 110) that obtain ultrasound images, as in [0030] and [0032], and Keller later discloses an instrument (830) that is configured to obtain images using ultrasound that is implemented in the system (100) as the medical sensing device (108, 110) and includes one or more transducers, as in [0055] and [0056].
Regarding Claim 12, Keller discloses the PIMs (112, 114) comprise a processing component, as they are coupled to the processing system (124) configured to format the image data according to an 
Regarding Claim 13, Keller discloses the PIMs (112, 114) are communicatively coupled to the patient display (101), interpreted as the PIM is in communication with a second computing device, as in [0032]. The patient display (101) is communicatively coupled to the processing system (124), which is connected to the PIMs (112, 114), via the network (125) with a wireless connection, as in [0036] and shown in Figure 1, interpreted as a second computing device in wireless communication with the wireless router. Furthermore, Keller discloses the patient display (101) displays the medical sensing data and present imagery of vessels and diagnostic visualizations to a patient or patient’s caretakers, as in [0028], interpreted as the power and communication component is further configured to transmit, to the second computing device via the signal link and the wireless router, the image data.
Regarding Claim 14, Keller discloses a method (600) for assessing the severity of a blockage in a vessel, interpreted as a lumen, by obtaining an intravascular ultrasound (IVUS) image of the vessel, as in [0007], [0030], and [0050], interpreted as a method of intraluminal imaging, which includes utilizing patient interface modules (PIMs) (112, 114), as in [0032]. The PIMs (112, 114) are communicatively coupled to medical sensing devices (108, 110) that obtain ultrasound images, interpreted as receiving an ultrasound echo signal by the PIM, as in [0030] and [0032], and Keller later discloses an instrument (830) that is configured to obtain images using ultrasound that is implemented in the system (100) as the medical sensing device (108, 110), as in [0055] and [0056]. Furthermore, the PIMs (112, 114), which are coupled to the processing system (124), are operable to receive medical sensing data collected by the 
Regarding Claim 15, Keller discloses the method utilizes a wireless connection that allows the medical personnel device (122), interpreted as the computing device, to be communicatively coupled to the processing system (124) through the network (125), as in [0035], which in turn allows the wireless connection to receive the image data from the processing system (124); moreover, Keller discloses the method utilizes the processing system (124) to obtain an image of the vessel and output the an image of the vessel to a display, as in [0010], such as when requested by the medical personnel device (122), interpreted as a control signal, as in [0034], which must include a signal sent through the wireless connection, interpreted as the power and communication component is configured to receive a control signal from the computing device via the signal link and wireless router. Furthermore, the PIMs (112, 114) are communicatively coupled to the processing system (124), which acquire medical sensing data, as in [0032], interpreted as receiving ultrasound echo signal based on at least the control signal.
Regarding Claim 16, Keller discloses the method utilizes the wireless connection, which connects the medical personnel display (122) and processing system (124) with the network (125), allows the medical personnel display (122), to send and receive workflow control parameters, as in [0037], which the medical sensing devices (108, 110) receive and carryout with their respective imaging elements, as in [0032], interpreted as the power and communication component is further configured to receive a 
	Regarding Claim 17, Keller discloses the method utilizes the wireless connection, which is communicatively connected to the medical personnel display (122) with the processing system (124) and the network (125), as in [0033], and sends workflow control parameters through the wireless connection, as in [0037], interpreted as receiving a control signal from the computing device via the signal link and the wireless router. Furthermore, Keller discloses the PIMs (112, 114) are communicatively coupled to the medical sensing devices (108, 110), which include imaging elements to facilitate an imaging workflow, which is received from the medical personnel display (122), as in [0032], interpreted as determining the image data based on the control signal, as the PIMs (112, 114) contain a processing component in order to send and receive imaging data and signals to and from the processing system (124), as in [0034].
	Regarding Claim 19, Keller discloses the method utilizes the PIMs (112, 114), which are configured to format the image data according to an image display format usable by the medical personnel display (122), to display image data, as in [0029], as the PIMs (112, 114) are communicatively coupled to the medical personnel display (122) through the processing system (124) via a high-speed data bus connection, as in [0034], which is a wireless connection, as in [0035], interpreted transmitting the image data in the image display format usable by the computing device to display image data.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Blanz et al. (US 20140039308).
Regarding Claim 7, Keller discloses all features of the invention as substantially claimed but is not specific to the PIM further including a memory coupled to the processing component and configured to store the image data. However, Blanz discloses a device for providing intravascular ultrasound (IVUS) images that includes a PIM memory circuit (115), interpreted as the PIM further including a memory, as in [0021], and is shown to be coupled to the IVUS console (106) and console processor circuit (116), interpreted as the memory coupled to the processing component, as in [0021] and shown in Figure 1. Furthermore, Blanz discloses the PIM memory circuit (115) is utilized in reconstructing an image plane in an IVUS scan, interpreted as the PIM memory being configured to store image data. It would have been .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Lee et al. (US 20160302761).
Regarding Claim 8, Keller discloses all features of the invention as substantially claimed but is not specific to the power and communication component is further configured to receive, from a medical diagnostic system via the signal link and the wireless router, an image border line, and wherein the processing component is further configured to determine the image data further according to the image border line. However, Lee discloses an ultrasound diagnosis apparatus (1000) for imaging a blood vessel that includes a mobile communication module (1330) connected to a medical apparatus (34), interpreted as a medical diagnostic system, and server (32) via a network (30), interpreted as the power and communication component configured to receive from a medical diagnostic system via the signal link and wireless route, as in [0060] and shown in Figure 1. Additionally, Lee discloses the controller (310), which is first disclosed as controller (1700) in Figure 1 and is in communication with the mobile communication module (1330) via buses (1800), determines a first line (611, 621) and a second line (612, 622) indicating blood vessel walls, interpreted as an image border line, in an ultrasound image, from which the diameter of the blood vessel may be determined by the ultrasound system, as in [0082], interpreted as the processing component is configured to determine the image data further according to the image border line. It would have been obvious to combine the teachings of Keller with the indication of blood vessel walls on the ultrasound image of Lee because noting a change in the image border line indicates the stiffness of a blood vessel, as taught by Lee in the Abstract.
Regarding Claim 18, Keller discloses all features of the invention as substantially claimed but is not specific to formatting, by the PIM, the image data according to an image display format of the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Elbert (US 20140343434).
Regarding Claim 11, Keller discloses all features of the invention as substantially claimed but is not specific to the PIM further comprising a patient isolation circuit coupled between the power and communication component and the processing component. However, Elbert discloses an intravenous ultrasound (IVUS) system (100) that utilizes a patient interface module (PIM) (120) that includes a catheter interface, as in [0021] and shown in Figure 1, where the catheter interface includes an isolation circuit (450), as in [0030] and shown in Figure 4. The isolation circuit (450) is coupled between the motor, interpreted as the power and communication component, PIM, and processor, interpreted as .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/496,143 in view of Keller. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially interchangeable and the differences are minor in terms of patentability. While the physiologic sensor of the conflicting claims is not an ultrasound transducer, Keller establishes that it is known to incorporate physiologic sensors or ultrasound transducers by way of the medical sensing device (108, 110), later disclosed as the instrument (830), in [0034] and [0056], and therefore the difference is obvious. Thus, the ultrasound transducer from the instant claims corresponds to the physiologic sensor in the conflicting claims without patentable difference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793